Citation Nr: 1628715	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-31 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.

2.  Entitlement to a disability rating greater than 40 percent for service-connected postoperative residuals of spondylolisthesis and spondylosis L5 to SI.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Navy from August 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is contained in the Virtual VA electronic claims file.  In September 2014, the Board remanded the claims for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Virtual VA contains the hearing transcript and VA medical records dated July 2004 to October 2015.  All other documents therein are either duplicative of those in VBMS or irrelevant to the issues on appeal.  

The issue of entitlement to an increased disability rating for postoperative residuals of spondylolisthesis and spondylosis L5 to SI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record establishes that osteoarthritis and gout of the bilateral hands was not present in service, was not manifest to a compensable degree within one year of service discharge, and is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis and gout of the bilateral hands are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters on July 8, 2010 and October 26, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service records, have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  

As stated in the Introduction, the claims were remanded in September 2014.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Pursuant to the Board's remand instructions, the AOJ provided the Veteran a VA Form 21-4142, Authorization for Release of Information, to obtain treatment records from identified private medical providers.  See VA correspondence dated October 29, 2014.  However, he did not respond with the information requested by the RO, and as a result VA's attempt to obtain this information has been hindered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claims, he must cooperate with VA's efforts to assist him).  In light of the Veteran's failure to provide the requested information, the Board finds that the VA has met its duty to assist and does not have a further duty to obtain records.  There is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

The AOJ also obtained a VA medical opinion in August 2015.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).  The examination report is thorough and adequate, and thus is sufficient to base a decision with regard to the Veteran's bilateral hand claim.  The Board finds that the examination report is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examination, so there is adequate medical evidence of record to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issues on appeal and elicited testimony regarding the Veteran's alleged symptoms and all medical treatment.  Therefore, not only were the issues explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim, were also explained.  Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran seeks service connection for bilateral hand disorder.  He testified at his February 2014 hearing that he sustained excessive pressure on the joints of his hands as a swift boat coxswain when gripping the wheel in rough seas.  He also testified that after runs in such rough seas, he would have to massage his hands.  The Veteran further testified that his private physician had informed him that this pressure on the joints of his hands in service had caused the current pain in his hands.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service entrance examination noted normal upper extremities.  Likewise, the accompanying report of medical history was silent for any hand issues, except for a thumb that was cut to the bone.  Service treatment records show the Veteran made no specific hand complaints.  

The earliest relevant medical evidence is found in an April 2007 radiology report which shows evidence of degenerative changes involving the first carpometacarpal joint with associated mild subluxation.  An October 2008 radiology report shows degenerative changes involving the proximal interphalangeal (PIP) joints bilaterally most prominent in the left second PIP joint with subchondral cyst formation.  There was also a cystic change at the distal aspect of the middle right third-phalanx.  See private clinical records from the Denver Arthritis Clinic, dated from April 2007 through October 2010.  As a diagnosis of arthritis, confirmed by X-ray, was not demonstrated until well after one year following his separation from his period active duty, the Veteran does not satisfy the criteria for service connection for a bilateral hand disability on a presumptive basis based on in-service chronic condition being noted or as diagnosed within one year of discharge.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

What remains for consideration is whether, in the absence of a diagnosis or notation in service or a diagnosis within one year, the Veteran's current osteoarthritis of the hands may nonetheless otherwise be related to his military service.  To that end, the Veteran underwent a VA examination in August 2015.  The examiner reviewed the claims file, including service treatment records, post-service clinical records, and the Veteran's medical history since service.  The Veteran's reports of his in-service military duties driving swift boats, as well as his post-service employment as a baggage handler and postal carrier for almost 40 years, were summarized in the report.  Following the examination, the examiner concluded that the Veteran's currently diagnosed arthritis and gout of the both hands were less likely than not (less than 50% probability) due to military service.  

The examiner supported that opinion by noting that there are no documented or reported incidents of a hand condition over the Veteran's nearly three years of service and that the Veteran worked in heavy, manually dependent work as baggage handler for 13 years after service at which time he began to experience hand symptoms.  The examiner noted that the Veteran then worked as a mail handler for 23 years which, again, is a manually demanding job, and that gout was not diagnosed until the 1980s, some 10 years after service and his current presentation of osteoarthritis is most consistent with the extensive manual work he has done over the years.  

Summarizing, the examiner explained that because the Veteran spent 36 years in manual jobs compared to the three years of active duty work, the bulk of the wear and tear on his hands that has led to the degenerative changes occurred after service.  He noted that the timing of the onset of symptoms also correlates with the work pursued following service, and that if the disorders were due to the Veteran's military service, it would have prevented him, or at least limited him, in his manual work after service, which is not evident on lay history or in the records reviewed.  The remaining degenerative changes in the hands are consistent with joint changes due to gout, which all occurred and were diagnosed nearly ten years after service.  The Board finds this opinion highly probative and accords it significant weight as it was based upon a review of the relevant evidence, accounted for the Veteran's lay statements, and was based upon a thorough supporting rationale. 

The Veteran contends that his osteoarthritis/gout of both hands are a result of his military duties in service.  Although his statements purport to provide a nexus opinion between his current disability and his active service, the Board finds they are not competent for this purpose.  It is error to categorically reject a lay person as competent to provide a nexus opinion, but not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson is competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau, 492 F.3d at 1377, n.4.  Here, the question of the cause of a bilateral hand condition is not something that can be determined by mere observation because it is not capably of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the Veteran is competent to report bilateral hand pain, the question of the cause of that pain is not an observable fact - it requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  As such, the Board finds that the Veteran's statements as to how his osteoarthritis/gout of the hands was caused are not competent evidence as to a nexus. 

Moreover, the VA opinion outweighs these lay assertions as it is based upon a complete review of the Veteran's entire claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  The VA examiner considered the Veteran's history of in-service duties, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current bilateral hand symptomatology developed as a result of his military duties driving swift boats.  The VA examiner then specifically referred to the Veteran's post-service records noting the lack of documentation of consults for hand pain in the decade following service.  He also noted that the Veteran was able to work as a baggage handler and later a postal carrier for nearly 40 years after service.  The examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current osteoarthritis/gout and their relationship to his military service.  This is particularly important, in the Board's judgment, as his references and specificity make for a more persuasive rationale.  The Board assigns it more probative value.

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hand disorder, to include arthritis and gout is denied.  

REMAND

The Veteran is seeking a higher disability rating for his service-connected lumbar spine disability.

Since the most recent supplemental statement of the case (SSOC) in September 2015, a VA spine examination from May 2016 has been uploaded to VBMS, apparently prior to certification of this appeal to the Board.  The AOJ must issue an SSOC upon the receipt of additional relevant evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2015).  The provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence apply only to claims in which a substantive appeal was filed on or after February 2, 2013.  Consequently, the lumbar spine rating issue must be remanded for readjudication by the AOJ with consideration of all relevant evidence received since the September 2015 SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to an increased evaluation for service-connected postoperative residuals of spondylolisthesis and spondylosis L5 to SI, with consideration of all evidence received after the issuance of the September 2015 SSOC.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


